Citation Nr: 0702119	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  03-24 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of a cold 
injury, to include joint pain, atrophic skin of the back and 
legs, hair loss of the right leg, and numbness of the legs.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran entitlement to service 
connection for residuals of a cold injury.  The veteran 
subsequently initiated and perfected an appeal of this 
determination.  In June 2005, he testified before the 
undersigned Veterans Law Judge, seated at the RO.  

This claim was initially presented to the Board in September 
2005, at which time it was remanded for additional 
development.  It has now been returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for residuals of a cold 
injury allegedly experienced during military service in 
Korea.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  In the 
present case, the veteran's service medical records are 
unavailable, and are presumed to have been lost due to a fire 
at the National Personnel Records Center (NPRC).  Attempts to 
obtain any additional records from alternate sources have 
been unsuccessful.  When a veteran's records have been lost 
or are otherwise unavailable, the Board has a heightened duty 
to explain its findings and conclusions and to carefully 
consider the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

The Board remanded this case in September 2005 for additional 
development, in part, to obtain confirmation that the veteran 
served in Korea during the months in question.  In this 
regard, the AMC was requested to take all appropriate steps 
to secure the veteran's service medical and personnel records 
or alternative records that would corroborate the veteran's 
statements that he served in Korea.  In the event that the 
AMC was able to verify the veteran's Korea service, the 
veteran was to be afforded a VA cold injury protocol 
examination.

On remand, the NPRC responded to the AMC that the veteran's 
service records including service personnel records were 
fire-related.  It was noted that although there were 
alternate records sources that often contain information 
which can be used to reconstruct parts of a lost service 
record, the type of information requested could not be 
reconstructed.  The AMC continued to deny the veteran's claim 
on the basis that there is no indication that he served in 
Korea, and thus, no evidence of exposure to cold that could 
have led to cold injury residuals.

However, the Board finds that additional development is still 
warranted in this case.  The United States Court of Appeals 
for Veterans Claims (Court) has held that when a veteran's 
service records are presumed to have been destroyed in the 
fire that occurred at the NPRC in St. Louis, Missouri, in 
1973, VA has a heightened obligation to explain its findings 
and conclusions, and to consider carefully the requirement 
that the benefit of the doubt be resolved in favor of the 
veteran.  See Gregory v. Brown, 8 Vet. App. 563, 570 (1996); 
O'Hare at 367.  The Court has held further that VA must make 
"a reasonably exhaustive search" for relevant records.  
Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998), 
citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Dixon 
v. Derwinski, 3 Vet. App. 261 (1992) (where denial of a 
veteran's claim rests, in part, on the government's inability 
to produce records that were once in its custody, an 
explanation of the reasonableness of the search conducted and 
why further efforts are not justified is required); Moore v. 
Derwinski, 1 Vet. App. 401(1991) (duty to assist is 
particularly great in light of the unavailability of service 
medical records).

The veteran has consistently reported that he served with the 
24th Infantry Division in Korea between April 1957 to July 
1958.  His DD-214 confirms 16 months of foreign service.  
However, through no fault of the veteran, VA is unable to 
obtain from the appropriate government entity information as 
to whether the veteran's served with the 24th Infantry 
Division in Korea.  As such, the Board will resolve doubt in 
the veteran's favor that he was attached to the 24th Infantry 
Division during service. The Board finds further that VA has 
not exhausted all sources to determine whether the 24th 
Infantry was stationed in Korea while the veteran was on 
active duty.  The Board notes that while the veteran's 
service medical and personnel records are unavailable, there 
are other sources which could confirm that the 24th Infantry 
Division was in Korea during the time frame reported by the 
veteran including military internet sites and even such sites 
as www.globalsecurity.org.  Thus, the AMC should obtain 
information as to where the 24th Infantry was stationed 
between 1956 and 1958.  

More recently, the veteran has submitted a December 2003 VA 
outpatient treatment notation which indicated a neurological 
deficit of the right foot; a handwritten notation references 
a cold injury.  Additionally, a May 2000 private arterial 
examination demonstrated "severe aorto-illiac arterial 
occlusive disease" in his right left extremity.  This 
arterial study was performed after the veteran reported pain 
in the right leg with use.  As the record is unclear whether 
the veteran's neurological disability in the right lower 
extremity is secondary to an in-service cold injury or more 
recent arterial disease, which may itself be secondary to 
cold injury, a VA examination is required.  VA is obligated 
to make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2005).  VA's duty to assist 
includes providing a medical examination and/or obtaining a 
medical opinion when such an examination becomes necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2005).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain information 
through all available sources as to 
whether the 24th Infantry Division was 
stationed in Korea between 1956 and 1958.  

2.  The veteran should be afforded a VA 
Cold Injury Protocol (CIP) Examination for 
the purposes of evaluating his claimed 
residuals of a cold injury, to include 
joint pain, atrophic skin of the back and 
legs, bilateral leg numbness, and hair 
loss of the right leg.  The claims file 
must be furnished to the examiner for 
review in connection with the examination.  
All necessary diagnostic tests, including 
x- rays, should be completed and all 
pertinent symptomatology and findings 
should be reported in detail.  

Based on a review of the claims file and 
the examination findings, the examiner 
should state the medical probabilities 
(less likely than not; at least as likely 
as not; or more likely than not) that any 
existing residuals of cold injury, to 
include joint pain, atrophic skin of the 
back and legs, bilateral leg numbness, and 
hair loss of the right leg are the 
residuals of a cold injury in service or 
some other condition attributable to the 
veteran's military service, pre-or post-
service trauma, or some other cause or 
causes.  In so doing, the examiner should 
specifically address the veteran's 
reported neurological impairment of the 
right lower extremity, and the May 2000 
study confirming arterial occlusive 
disease of the right leg.  The examiner 
should state whether it is at least as 
likely as not such a disability could 
result in any neurological impairment of 
the right leg, and whether such occlusive 
disease could itself be due to a cold 
injury sustained during military service 
between 1957-58.  The examiner should 
provide a complete rationale for all 
conclusions reached.  

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate outcome of this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


